Citation Nr: 1342653	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  10-33 334	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus.

2.  Entitlement to service connection for valvular heart disease.

3.  Entitlement to service connection for hypertension.

4.  Entitlement to service connection for bronchitis.

REPRESENTATION

Veteran represented by:	The American Legion

WITNESS AT HEARING ON APPEAL
Veteran 
ATTORNEY FOR THE BOARD

M. G. Mazzucchelli, Counsel



INTRODUCTION

The Veteran, who is the appellant, served on active duty in the United States Marine Corps from October 1973 to October 1975 and in the United States Army from May 1978 to May 1981. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in October 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

In July 2012, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is in the Veteran's file. 

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  

REMAND

The Veteran asserts that he was on the ground in Vietnam on several occasions with a reconnaissance unit operating from the U.S.S. Dubuque.  He testified to taking part in Operation Frequent Wind which involved the evacuation of military and civilian personnel from South Vietnam in April 1975.  He has submitted excerpts from the Command History of the U.S.S. Dubuque indicating that the ship anchored at Phan Rang, Vietnam on April 3, 1975, and anchored off Vietnam in late April 1975.  

As the Veteran claims exposure to Agent Orange, additional development is required.  






Accordingly, the case is REMANDED for the following action:

1.  Make another request for the Veteran's service personnel records for his period of active duty in the United Stated Marine Corps from October 1973 to October 1975. 

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  Request from the proper federal custodian:

The unit history and lessons learned for the 3rd Reconnaissance Battalion for the month of April 1975, and, 

The unit history and lessons learned for Battalion Landing Team 1/9 in Operation Frequent Wind in April 1975.  

If the records do not exist or further attempts to obtain the records would be futile, notify the Veteran in accordance with 38 C.F.R. § 3.159(e). 

2.  After the development has been completed, adjudicate the claims.  If any benefit is denied, furnish the Veteran and his representative a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the claims the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).




The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).


